DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 1/14/2021.  

Claims
Claims 2-7, 10-12, 17, 19, and 21 have been amended. 
Claims 22-25 have been newly added. 
Claims 1, 8, 9, and 18 have been cancelled.
Claims 2-7, 10-17, and 19-25 are currently pending in the application. 

Response to Arguments

103
Applicant’s arguments with respect to claims 2, 17, and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
112
The previous 112 rejections have been withdrawn due to the claim amendments.  
Double Patenting
The previous double patenting rejection in light of U.S. Patent No. 10,121,144 is withdrawn due to the claim amendments.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 10-17, 19, 20, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8196131 B1 (“Von Behren”) and US 20110195748 A1 (“Main”) and US 20120143706 A1 (“Crake”) and US 20100258625 A1 (“Stanfield”).

Per claim 2, 17, and 21, Von Behren discloses:
a memory (e.g. machine readable medium) (Column 26, Ln 40 – 57);
one or more processors (e.g. processor) coupled to the memory… (e.g. machine readable medium), wherein the one or more processors comprise a secure element processor (e.g. secure element crypto processors) (Column 4, Ln 49-55 and Column 26, Ln 40 – 57);
receive, prior to initiation of a financial transaction in which the first electronic device is in proximity to a second electronic device, an activation response (e.g. selection made on the wallet software application via a user-interface) corresponding to a payment applet (e.g. card software applications) associated with a payment card (e.g. payment type card) for conducting the financial transaction, wherein the payment applet (e.g. card software applications) is activated (Column 9, Ln 3 – 27);

Although Von Behren discloses an electronic device that receives an input to select a payment applet and then activating the payment applet, Von Behren does not specifically disclose based at least on the activation response, request local authentication information specific to the first electronic device; determine that the local authentication information specific to the first electronic device matches stored authentication information; in response to the first electronic device being in proximity to the second electronic device, conduct the financial transaction exceeding the predetermined financial value with the payment applet without further validation.  However Main, in analogous art of mobile payment applications, discloses:
based at least on the activation response (e.g. user input), request local authentication information (e.g. PIN) specific to the first electronic device (e.g. mobile telephone) (Section [0027]-[0030]); 
determine that the local authentication information (e.g. PIN) specific to the first electronic device matches stored authentication information (e.g. stored PIN) (Section [0036]);
in response to the first electronic device being in proximity to the second electronic device, conduct the financial transaction exceeding the predetermined financial value (e.g. high value transactions) with the payment applet without further validation (e.g. the payment enabled mobile telephone is interfaced to the proximity reader of the POS terminal such that the payment application program exchanges communication with the POS terminal) (Section [0028] and [0040]).


Although Von Behren/Main disclose an activated payment application and authenticating based on local authentication information, Von Behren/Main does not specifically disclose based on the determination, provide local validation information specific to the first electronic device to the… processor, wherein the …processor is configured to: communicate the local validation information to the payment applet to enable the payment applet to conduct the financial transaction exceeding a predetermined financial value without further validation; based on the logical authentication information, set a global authentication flag in an operating system of the secure element that enables a plurality of payment applets including the payment applet.  However Crake, in analogous art of electronic wallets, discloses:
	based on the determination, provide local validation information (e.g. Pin entry flag) specific to the first electronic device to the secure element processor (e.g. secure element), wherein the secure element processor is configured to: communicate the local validation information (e.g. Pin entry flag) to the payment applet (e.g. payment applet) to enable the payment applet to conduct the financial transaction exceeding a predetermined financial value without further validation (e.g. allow the transaction request to proceed) (Section [0041], [0046], and Fig 2b);
based on the logical authentication information (e.g. PIN), set a global authentication flag (e.g. Pin verified flag) in an operating system of the secure element (e.g. secure element) that enables a plurality of payment applets (e.g. one or more payment applet instances) including the payment applet (e.g. selected mobile payment account) (Section [0038], [0057], [0099], and Fig. 2b).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mobile payment system/method of Von Behren/Main to include the sending of validation information to the payment applet and set a global authentication flag in order to enable the payment applet, as taught by Crake, in order to make the mobile payment system/method more efficient and secured (See Crake Sections [0008]-[0009]).

Although Von Behren/Main/Crake disclose the activation of a payment applet and the use of a global flag and local validation information to enable the payment applet, Von Behren/Main/Crake does not specifically disclose wherein the one or more processors comprise a secure enclave processor….  However Stanfield, in analogous art of payment transactions, discloses:
	wherein the one or more processors comprise a secure enclave processor (e.g. secure processor)… (Section [0021] and Fig. 2).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mobile payment system/method of Von Behren/Main/Crake to include a secure enclave processor, as taught by Stanfield, in order to increase the security of the mobile payment system/method.

Per claim 3, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 2 above.  Stanfield further discloses: 
access the local authentication information (e.g. biometric information) specific to the first electronic device (Section [0024]); 
compare the local authentication information (e.g. biometric information) specific to the first electronic device with the stored authentication information (e.g. locally stored information) (Section [0024]); 

Per claim 4, Von Behren/Main/Crake/Stanfield discloses all of the limitations of claim 3 above.  Von Behren further discloses:
an interface circuit (e.g. secure channel) coupled to the… processor and a secure element (e.g. secure element) comprising the secure element processor (e.g. secure element crypto processors), wherein the secure element processor is configured to receive the local validation (e.g. selected card applets AID) information specific to the first electronic device via the interface circuit (e.g. secure channel) (Column 4, Ln 49-55 and Column 25, Ln 61 – Column 26, Ln 39 and FIG. 9).
Stanfield further discloses …secure enclave processor (e.g. secure processor)… (Section [0021] and Fig. 2).

Per claim 5, Von Behren/Main/Crake/Stanfield discloses all of the limitations of claim 4 above.  Crake further discloses:
The plurality of payment applets (e.g. payment applet instances) including the payment applet (e.g. mobile payment account) (Section [0038] and [0057]).

Per claims 10 and 24, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claims 2 and 17 above.  Main further discloses:
request the local validation information (e.g. has verified user’s PIN) from the payment applet (e.g. payment application program) (Section [0037]-[0039]);
receive a response to the request for the local validation information comprising a status indication of the payment applet to conduct the financial transaction exceeding the predetermined financial value without further validation (e.g. the payment application program indicates to the user interface application program that the payment application program has verified the user’s PIN) (Section [0037]-[0039]) (See also Crake Section [0057]).

Per claim 11, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 10 above.  Main further discloses:
transmit, to the secure enclave processor, the status indication that a user associated with the first electronic device is authenticated and the payment applet is available to conduct the financial transaction (e.g. indicates to the user interface application program that the payment application has verified the user’s PIN) exceeding the predetermined financial value without further validation (Section [0036]-[0039]).

Per claim 12, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 4 above.  Main further discloses:
an antenna (e.g. loop antenna) coupled to the interface circuit, wherein the interface circuit is configured to communicate with the second electronic device (e.g. POS terminal), wherein the financial transaction is conducted via wireless communication (e.g. NFC) (Section [0021]).

Per claims 13 and 19, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claims 3 and 17 above.  Stanfield further discloses:
a biometric sensor (e.g. user interface) coupled to the secure enclave processor, wherein the local authentication information specific to the first electronic device includes a biometric identifier (e.g. biometric information) acquired by the biometric sensor (Section [0024]).

Per claims 14 and 20, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 13 and 19 above.  Stanfield further discloses:
wherein the biometric sensor comprises at least one of: a fingerprint sensor (e.g. fingerprint), a retinal sensor (e.g. iris scan), a palm sensor, or a signature-identification sensor (Section [0024]).

Per claim 15, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 13 above.  Stanfield further discloses:
a user-interface device coupled to the biometric sensor comprising at least one of: a keypad, a touch-sensitive display, an optical character recognition device or a voice recognition device (e.g. microphone) (Section [0024]).

Per claim 16, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 15 above.  Main further discloses:
wherein the local authentication information specific to the first electronic device comprises: a personal identification number (PIN) (e.g. PIN) associated with the payment applet, wherein the PIN is obtained via the user-interface (e.g. user interface) device; or a passcode for unlocking at least a function of the first electronic device, wherein the passcode is obtained via the user-interface device (Section [0030]-[0031]).

Per claim 22, Von Behren/Main/Crake/Stanfield disclose all of the limitations of claim 11 above.  Main further discloses:
receive the status indication that the payment applet is available to conduct the financial transaction (e.g. indicates to the user interface application program that the payment application has verified the user’s PIN) exceeding the predetermined financial value without further validation (Section [0036]-[0039]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Von Behren/Main/Crake/Stanfield, as applied to claim 5 above, in further view of US 7900200 B1 (“Violleau”).


Per claim 6, Von Behren/Main/Crake/Stanfield do not specifically disclose wherein to communicate, the secure element processor is configured to: utilize a sharable interface object (SIO).  However Violleau, in analogous art of computer security, discloses:
wherein to communicate, the secure element processor is configured to: utilize a sharable interface object (SIO) (e.g. using sharable interface objects, an application in one 
As shown in the reference of Violleau, sharable interface objects are well known in the art of computing security and it would be obvious to use sharable interface objects with the payment device of Von Behren/Main/Crake/Stanfield and the results would be predictable.  

Claims 7 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Von Behren/Main/Crake/Stanfield, as applied to claims 2 and 17 above, in further view of US 8904195 B1 (“Rahat”).


Per claims 7 and 25, Von Behren/Main/Crake/Stanfield do not specifically disclose generate a token comprising the local validation information specific to the first electronic device; encrypt the token; transmit the encrypted token to the secure element processor.  However Rahat, in analogous art of secure communication, discloses:
generate a token (e.g. request message) comprising the local validation information specific to the first electronic device (e.g. column 1, Ln 60 – column 2, Ln 9); 
encrypt (e.g. encrypting) the token (e.g. request message) (e.g. column 1, Ln 60 – column 2, Ln 9); 
transmit the encrypted token (e.g. encrypted request message) to the secure element processor (e.g. secure element processor) (e.g. column 1, Ln 60 – column 2, Ln 9).
It would have been obvious to one of ordinary skill in the art to include in the mobile payment device of Von Behren/Main/Crake/Stanfield the function of encrypting data communication between a processor and a secure element as taught by Rahat since the claimed   By using both a secure processor and a secure element, it provides more computing power that allows the secure processor to focus on the comparing/determining/providing functions and the secure element to focus on the setting/requesting functions.  By splitting up the functions between the secure processor and secure element (e.g. using the secure processor to authenticate and then sending the results to the secure processor which then enables a payment app), it manages the workload on each of them which in turn allows them to perform the tasks quicker.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

	
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685